                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV 18-6470-RSWL (SP)                                           Date     November 26, 2018
 Title             JOSE LUIS BARAJAS v. NANCY A. BERRYHILL, Deputy Commissioner for
                   Operations of Social Security Administration




 Present: The                     Sheri Pym, United States Magistrate Judge
 Honorable
                Kimberly Carter                                  n/a                               n/a
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiff:                       Attorneys Present for Defendant:
                              n/a                                                    n/a
 Proceedings:                 (In Chambers) Order to Show Cause Why Case Should Not Be Dismissed
                              for Failure to Effect Service and Prosecute

       On July 26, 2018 plaintiff filed a Complaint for Review of Final Decision of the
Commissioner of Social Security pursuant to 42 U.S.C. § 405(g). On August 1, 2018, the
court issued its Case Management Order in this matter. The Case Management Order
advised plaintiff that the summons and complaint must be served on defendant in
accordance with Federal Rule of Civil Procedure 4(i), and ordered plaintiff to thereafter
file proof of such service, preferably within 30 days of the date of the order, or on or
before August 31, 2018.

       Pursuant to Federal Rule of Civil Procedure 4(m), if a defendant is not served
within 90 days after the filing of the complaint, the court must dismiss the action without
prejudice unless plaintiff shows good cause for the failure. Accordingly, plaintiff had
until October 24, 2018 at the latest to serve defendant. To date, the court has not received
a proof of service. Nor has plaintiff requested or obtained an order from the court
granting an extension of time to do so. It therefore appears plaintiff is not properly
prosecuting this action.

      Accordingly, plaintiff is ORDERED to show cause in writing by December 10,
2018 why this case should not be dismissed without prejudice for plaintiff’s failure to
prosecute and serve defendant within the required time period. Plaintiff may discharge
this Order to Show Cause by filing, not later than December 10, 2018, proof of service of
the summons and complaint.

         The court warns plaintiff that failure to respond to the Order to Show Cause
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 18-6470-RSWL (SP)                             Date   November 26, 2018
 Title          JOSE LUIS BARAJAS v. NANCY A. BERRYHILL, Deputy Commissioner for
                Operations of Social Security Administration

by December 10, 2018, or further failure to prosecute this action in accordance with
the Case Management Order and other court orders, may result in dismissal of this
action for failure to prosecute.




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                      Page 2 of 2
